Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 4/14/2021 is acknowledged.
Applicant’s election of Species 1 in the reply filed on 4/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  It is further noted the limited response does not address the lack of unity restriction requirement, but merely states no serious burden without any rationale or evidence.  As such the argument considered incomplete and the election has been treated as an election without traverse.

Allowable Subject Matter
Claims 15, 7-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Forrai et al. (US 20120193608 A1).

    PNG
    media_image1.png
    319
    606
    media_image1.png
    Greyscale

Regarding claims 1, 19 and 20, Forrai et al. discloses a light-receiving device comprising: 
at least one pixel, the at least one pixel including: 
a first electrode 120/140; 
120/140;; and 
a photoelectric conversion layer 134 between the first electrode and the second electrode, the photoelectric conversion layer configured to convert incident infrared light into electric charge, the photoelectric conversion layer having a first section and a second section, the first section being closer to the first electrode than the second section, the second section being closer to the second electrode than the first section, at least one of the first section and the second section having a plurality of surfaces [i.e. top, bottom, sides, etc] (Forrai et al. Fig. 1).


Regarding claim 2, Forrai et al. discloses a light-receiving device according to claim 1, wherein the plurality of surfaces of at least one of the first section and the second section comprise four or more surfaces that are angled  [i.e. top, bottom, left side, right side, etc.  “Angled” includes 90 degree right angles.  Forrai depicts a trapezoidal shape, however a square, rectangle and/or any polygon shape could meet the broad scope of the limitation.]  (Forrai et al. Fig. 1).


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakai et al. (US US 6207890 B1).

    PNG
    media_image2.png
    366
    412
    media_image2.png
    Greyscale

Regarding claim 1, Nakai et al. discloses a light-receiving device comprising: 
at least one pixel, the at least one pixel including: 
a first electrode 4,5/9,12; 
a second electrode 4,5/9,12; and 
a photoelectric conversion layer 1-3, 10-12 [see abastract] between the first electrode and the second electrode, the photoelectric conversion layer configured to convert incident infrared light into electric charge, the photoelectric conversion layer having a first section and a second section, the first section being closer to the first electrode than the second section, the second section being closer to the second electrode than the first section, at least one of the first section and the second section having a plurality of surfaces [i.e. top, bottom, sides, etc] (Nakai et al. Fig. 8 -  etching of the surfaces produces pyramid shapes having 111 surfaces.).

Regarding claim 2, Nakai et al. discloses a light-receiving device according to claim 1, wherein the plurality of surfaces of at least one of the first section and the second section comprise four or more surfaces that are angled  [i.e. top, bottom, left side, right side, etc.  “Angled” includes 90 degree right angles.  Forrai depicts a trapezoidal shape, however a square, rectangle and/or any polygon shape could meet the broad scope of the limitation.]  (Nakai et al. Fig. 8).


Regarding claim 3, Nakai et al. discloses a light-receiving device according to claim 1, wherein the plurality of surfaces of at least one of the first section and the second section comprise four (111) surfaces [i.e. top, bottom, sides, etc] (Nakai et al. Fig. 8 -  etching of the surfaces produces pyramid shapes having 111 surfaces.).

Regarding claim 4, Nakai et al. discloses a light-receiving device according to claim 1, wherein both of the first section and the second section have the plurality of surfaces, and wherein the plurality of surfaces for each section comprise four (111) surfaces [i.e. top, bottom, sides, etc] (Nakai et al. Fig. 8 -  etching of the surfaces produces pyramid shapes having 111 surfaces.  Each pyramid shape has at last 4 sides.).

Regarding claim 5, Nakai et al. discloses a light-receiving device according to claim 4, wherein the four (111) surfaces of the first section form respective side faces of a first quadrangular pyramid that has a top on which the first electrode is located, the (Nakai et al. Fig. 8 ) and incident light enters the photoelectric conversion layer from a side on which the second electrode is located (Nakai et al. Fig. 8 ).
	Further regarding where the incident light is specifically “infrared”, this limitation does not provide a clear structural distinction from that to the disclosed prior art device. All wavelengths of incident light will enter the conversion layer as recited.  Specific wavelengths may merely have different conversion efficiency depending upon the tuning of the materials to specific bands.

Regarding claim 6, Nakai et al. discloses a light-receiving device according to claim 1, wherein the at least one pixel further includes: a first-conductivity-type layer between the photoelectric conversion layer and the first electrode, and in contact with the photoelectric conversion layer along the first section of the photoelectric conversion layer; and a second-conductivity-type layer between the photoelectric conversion layer and the second electrode, and in contact with the photoelectric conversion layer along the second section of the photoelectric conversion layer (Nakai et al. Fig. 8 ).

Regarding claim 7, Nakai et al. discloses a light-receiving device according to claim 6, wherein the first-conductivity-type layer has a first set of four or more surfaces that contact the first electrode, at least one of the first set of four or more surfaces comprising a (111) surface, and the second-conductivity-type layer has a second set of four or more surfaces that contact the second electrode, at least one of the second set (Nakai et al. Fig. 8 – ITO conductive electrode layers 4 and 12 coat the 111 surfaces. ).

Regarding claim 8, Nakai et al. discloses a light-receiving device according to claim 6, wherein the photo- electric conversion layer includes a compound semiconductor.

Regarding claim 9, Nakai et al. discloses a light-receiving device according to claim 1, wherein the first electrode includes a portion that conforms to a shape of the first section and the second electrode includes a portion that conforms to a shape of the second section (Nakai et al. Fig. 8 – ITO conductive electrode layers 4 and 12 coat the 111 surfaces. ).

Regarding claim 10, Nakai et al. discloses a light-receiving device according to claim 9, wherein the shape of the first section is one of a quadrangular pyramid or flat, and wherein the shape of the second section is one of a quadrangular pyramid or flat (Nakai et al. Fig. 8 – ITO conductive electrode layers 4 and 12 coat the 111 surfaces. ).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. in view of Myong et al. (US 20130061915 A1).


Regarding claim 11, Nakai et al. discloses a light-receiving device according to claim 6, however is silent upon wherein the first- conductivity-type layer and the second-conductivity-type layer each include a material that has a refractive index smaller than a refractive index of a material included in the photoelectric conversion layer.  Nakai does not provide any discussion regarding index of refection of the material.  Index of refraction (n) tuning between layers is however obvious if not expected when working with any layers which transmit light.  Index of refraction is a generically known property of materials which is implicitly adjusted and accounted for in order to optimize internal reflection and transmission of a wavelength between layers.
For generic support and demonstration of reducing n between layers of a analogous device see Myong et al. paragraph 66, which teaches a solar cell where n is 

At the time of the invention it would be a obvious modification to one of ordinary skill in the art to allow for n for each layer decrease in value as each layer closer to a electrode, as decreasing n in such manner is known to increase efficiency of the conversion layer as the arrangement optimizes internal reflection at the interfaces of the layers.





Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shima et al. (US 6380604 B1).

    PNG
    media_image3.png
    713
    461
    media_image3.png
    Greyscale

Regarding claim 1, Shima et al. discloses a light-receiving device comprising: 
at least one pixel, the at least one pixel including: 
a first electrode 45; 
a second electrode 32; and 
1-3, 10-12 [see abastract] between the first electrode and the second electrode, the photoelectric conversion layer configured to convert incident infrared light into electric charge, the photoelectric conversion layer having a first section and a second section, the first section being closer to the first electrode than the second section, the second section being closer to the second electrode than the first section, at least one of the first section and the second section having a plurality of surfaces [i.e. top, bottom, sides, etc] (Shima et al. Fig. 6a -  etching of the surfaces produces pyramid shapes having 111 surfaces.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. in view of Sakuma et al. (US 6011271 A).

Regarding claim 2, Shima et al. discloses a light-receiving device according to claim 1, wherein the plurality of surfaces of at least one of the first section and the second section comprise four or more surfaces that are angled  [Shima et al. Fig. 6a 8). 
It is noted, the specific surfaces intended for the claimed number are not recited.  The structure of Shima could be described to have 3 side surfaces of the pyramid shape, and various top surfaces.  Interpreting the claim in view of the elected embodiment as shown in figure 1, the four sides may be the 4 sides of the inverted pyramid shape as shown in the applicant’s figure 1.  Shima depicts however a 3 sided inverted pyramid shape having 3 side walls.  At the time of the invention, the structure of Shima was capable of having 4 sidewalls.  For support see Sakuma (common assignee to Shima) which teaches the anlagous device of Shima further being capable of having 4 sidewall surfaces.  See Sakuma figs. 32A and related text.

    PNG
    media_image4.png
    752
    447
    media_image4.png
    Greyscale

In view of Sakuma it would be obvious to modify Shima to include 4 sidewall faces, as a 4 sidewall face structure was a known functional equivalent to the 3 sidewall face structure as disclosed in Shima at the time of the invention.
Regarding claim 3, Shima et al. in view of Shakuma et al. disclose a light-receiving device according to claim 1, wherein the plurality of surfaces of at least one of the first section and the second section comprise four (111) surfaces [i.e. top, bottom, sides, etc] (Shima et al. Fig. 6a  and Shakuma Figs. 32A-B etching of the surfaces produces pyramid shapes having 111 surfaces.).

Regarding claim 3, Shima et al. in view of Shakuma et al. disclose a light-receiving device according to claim 1, wherein both of the first section and the second section have the plurality of surfaces, and wherein the plurality of surfaces for each section comprise four (111) surfaces (Shima et al. Fig. 6a  and Shakuma Figs. 32A-B etching of the surfaces produces pyramid shapes having 111 surfaces.).

Regarding claim 3, Shima et al. in view of Shakuma et al. disclose a light-receiving device according to claim 4, wherein the four (111) surfaces of the first section form respective side faces of a first quadrangular pyramid that has a top on which the first electrode is located, the four (111) surfaces of the second section form respective side faces of a second quadrangular pyramid that has a top on which the photo- electric conversion layer is located and incident light enters the photoelectric conversion layer from a side on which the second electrode is located (Shima et al. Fig. 6a  and Shakuma Figs. 32A-B etching of the surfaces produces pyramid shapes having 111 surfaces.).
	Further regarding where the incident light is specifically “infrared”, this limitation does not provide a clear structural distinction from that to the disclosed prior art device. 

Regarding claim 3, Shima et al. in view of Shakuma et al. disclose a light-receiving device according to claim 1, wherein the at least one pixel further includes: a first-conductivity-type layer between the photoelectric conversion layer and the first electrode, and in contact with the photoelectric conversion layer along the first section of the photoelectric conversion layer; and a second-conductivity-type layer between the photoelectric conversion layer and the second electrode, and in contact with the photoelectric conversion layer along the second section of the photoelectric conversion layer (Shima et al. Fig. 6a  and Shakuma Figs. 32A-B).

Regarding claim 3, Shima et al. in view of Shakuma et al. disclose a light-receiving device according to claim 6, wherein the first-conductivity-type layer has a first set of four or more surfaces that contact the first electrode, at least one of the first set of four or more surfaces comprising a (111) surface, and the second-conductivity-type layer has a second set of four or more surfaces that contact the second electrode, at least one of the second set of four or more surfaces comprising a (111) surface  (Shima et al. Fig. 6a  and Shakuma Figs. 32A-B).
Regarding claim 3, Shima et al. in view of Shakuma et al. disclose a light-receiving device according to claim 6, wherein the photo- electric conversion layer (Shima et al. Fig. 6a  & ¶7and Shakuma Figs. 32A-B).

Regarding claim 3, Shima et al. in view of Shakuma et al. disclose a light-receiving device according to claim 1, wherein the first electrode includes a portion that conforms to a shape of the first section and the second electrode includes a portion that conforms to a shape of the second section (Shima et al. Fig. 8 – ITO conductive electrode layer 45.).

Regarding claim 3, Shima et al. in view of Shakuma et al. disclose a light-receiving device according to claim 9, wherein the shape of the first section is one of a quadrangular pyramid or flat, and wherein the shape of the second section is one of a quadrangular pyramid or flat surface  (Shima et al. Fig. 6a  and Shakuma Figs. 32A-B).




Claims 11-14, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. in view of Sakuma et al. in view of Myong et al. (US 20130061915 A1).

Regarding claim 11, Shima et al. in view of Shakuma et al. disclose a light-receiving device according to claim 6, however is silent upon wherein the first- conductivity-type layer and the second-conductivity-type layer each include a material that has a refractive index smaller than a refractive index of a material included in the photoelectric conversion layer.  Nakai does not provide any discussion regarding index of refection of the material.  Index of refaction (n) tuning between layers is however obvious if not expected when working with any layers which transimit light.  Index of refaction is a generically known property of materials which is implicitly adjusted and accounted for inorder to optimize internal reflection and transmission of a wavelength between layers.
For generic support and demonstration of reducing n between layers of a analogous device see Myong et al. paragraph 66, whcith teaches a solar cell where n is lowered for each layer approaching the backside reflective electrode.  This is merely to optimize internal reflection and transmission in order to maximize the efficiency of the conversion region of the device.

At the time of the invention it would be a obvious modification to one of ordinary skill in the art to allow for n for each layer decrease in value as each layer closer to a electrode, as decreasing n in such manner is known to increase efficiency of the conversion layer as the arrangement optimizes internal reflection at the interfaces of the layers.

Regarding claim 12, Shima et al. in view of Shakuma et al. disclose a light-receiving device according to claim 10, wherein the first- conductivity-type layer and the second-conductivity-type layer each include indium phosphide (InP) (Shima et al. Fig. 6a  & ¶7and Shakuma Figs. 32A-B).

Regarding claim 13, Shima et al. in view of Shakuma et al. disclose a light-receiving device according to claim 6, further comprising: an insulating film, wherein the at least one pixel comprises a plurality of pixels, and the photoelectric conversion layers of the respective pixels are separated from each other by the insulating film (Sakuma et al. Fig. 13 & 22 – As demonstrated in Sakuma, at least on pixel (such as disclosed by shima) may comprise several pixels separated by a insulating layer 37).

Regarding claim 14, Shima et al. in view of Shakuma et al. disclose a light-receiving device according to claim 13, wherein the insulating film has a refractive index smaller than a refractive index of each of the first-conductivity-type layer and the second conductivity-type layer (the insulating layer is silicon oxide which has a refractive index of around 1.5, the semiconductor materials such as InP is 3.1.  Even though the art is silent upon the properties, the disclosed materials have the properties meeting the limitation.).


Regarding claim 16, Shima et al. in view of Shakuma et al. disclose a light-receiving device according to claim 13, wherein the first electrode is provided for each 


Regarding claim 19, Shima et al. in view of Shakuma et al. disclose a electronic apparatus comprising: at least one pixel, the at least one pixel including: a first electrode; a second electrode; and a photoelectric conversion layer between the first electrode and the second electrode, the photoelectric conversion layer configured to convert incident infrared light into electric charge, the photoelectric conversion layer having a first section and a second section, the first section being closer to the first electrode than the second section, the second section being closer to the second electrode than the first section, at least one of the first section and the second section having a plurality of surfaces (Shima Fig. 6 & Sakuma et al. Fig. 13, 22 & 32 – See regarding claims 1 and 2).

Regarding claim 20, Shima et al. in view of Shakuma et al. disclose a imaging device, comprising: at least one pixel, including: a first electrode, a second electrode, and a photoelectric conversion layer between the first electrode and the second electrode, the photoelectric conversion layer having a first section and a second section, the first section being closer to the first electrode than the second section, the second section being closer to the second electrode than the first section, at least one of the first section and the second section having a plurality of inclined surfaces that guide (Shima Fig. 6 & Sakuma et al. Fig. 13, 22 & 32 – See regarding claims 1 and 2).


Conclusion
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JARRETT J. STARK
Primary Examiner
Art Unit 2823



4/19/2020
/JARRETT J STARK/Primary Examiner, Art Unit 2822